J.H. Braden was convicted in the county court of Okmulgee county of having sold to one Blaine Hill a pint of whisky on the 17th day of May, 1916.
This transaction took place in the defendant's place of business in the city of Henryetta, and the evidence on the part of the state by the witness Blaine Hill is to the effect that he bought a pint of whisky from the defendant and paid him $1.25 therefor. The witness Hill is corroborated by one Stormont.
The defendant admitted that the prosecuting witness, Hill, was at defendant's place of business on the date alleged and tried to buy a pint of whisky from him, but defendant contends that he refused to sell Hill any whisky. Mrs. J.H. Braden testified that she was present at the time Hill came to their place of business, and that the defendant refused to sell Hill any whisky.
This presents a plain conflict of evidence. The testimony of the witnesses in behalf of the state clearly supports the conviction. No brief has been filed in behalf of the defendant, and no appearance was made to orally argue the cause at the time the same was submitted. An examination of the entire record fails to disclose any error prejudicial to the substantial rights of the defendant.
The judgment is affirmed.